Citigroup Funding Inc. April 19, 2011 Medium-Term Notes, Series D No. 2011 - MTNDG0030 Filed Pursuant to Rule 424(b)(2) Registration Nos. 333-157386 and 333-157386-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities 700,000 ELKS® Based Upon the Common Stock of lululemon athletica inc. Due October 24, 2011 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the trading price of the underlying equity is less than or equal to the downside threshold price at any time on any trading day (whether intra-day or at the close of trading on any day) from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity. Alternatively, if the trading price of the underlying equity never declines to or below the downside threshold price from but excluding the pricing date to and including the valuation date, the ELKS will return the stated principal amount at maturity. The coupon is paid regardless of the performance of the underlying equity. Payment at maturity may be less than the stated principal amount of your investment in the ELKS. The ELKS are a series of unsecured senior debt securities issued by Citigroup Funding. Any payments due on the ELKS are fully and unconditionally guaranteed by Citigroup Inc., Citigroup Funding’s parent company. All payments on the ELKS are subject to the credit risk of Citigroup Inc. F I N A L A T E R M S Issuer: Citigroup Funding Inc. Guarantee: Any payments due on the ELKS are fully and unconditionally guaranteed by Citigroup Inc., Citigroup Funding’s parent company; however, you may receive an amount at maturity that is less than the stated principal amount of your initial investment. Aggregate principal amount: $7,000,000 Stated principal amount: $10 per ELKS Issue price: $10 per ELKS Maturity date: October 24, 2011 Payment at maturity: For each $10 ELKS: (1) a fixed number of shares of the underlying equity equal to the equity ratio (or, if you exercise your cash election right, the cash value of those shares based on the closing price of the underlying equity on the valuation date) if the trading price of the underlying equity at any time on any trading day (whether intra-day or at the close of trading on any day) from but excluding the pricing date to and including the valuation date declines to or below the downside threshold price, or (2) $10 in cash. Equity ratio: 0.09974, the stated principal amount divided by the initial equity price, subject to antidilution adjustments for certain corporate events. Downside threshold price: $65.17 (65.00% of the initial equity price). Initial equity price: $100.26, the closing price of the underlying equity on the pricing date. Valuation date: October 19, 2011 Coupon: 12.75% per annum (6.375% for the term of the ELKS), paid at maturity and computed on the basis of a 360-day year of twelve 30-day months. Underlying equity: The Common Stock of lululemon athletica inc. (NASDAQ symbol: "LULU"). Pricing date: April 19, 2011 Issue date: April 25, 2011 Listing: The ELKS will not be listed on any securities exchange. CUSIP number: 17316G149 ISIN: US17316G1498 Underwriter: Citigroup Global Markets Inc., an affiliate of the Issuer. See “Supplemental information regarding plan of distribution; conflicts of interest” in this pricing supplement. Underwriting fee and issue price: Price to public Underwriting fee (1) Proceeds to issuer Per ELKS $10.0000 $0.1200 $9.8800 Total $7,000,000 $84,000 $6,916,000 (1) Selected dealers, including Morgan Stanley Smith Barney LLC (an affiliate of the underwriter), and their financial advisors will collectively receive from the underwriter, Citigroup Global Markets Inc., a fixed selling concession of $0.1200 for each ELKS they sell. See “Fees and selling concessions” on page 7. Space INVESTING IN THE ELKS INVOLVES A NUMBER OF RISKS. SEE
